Case 1:16-cr-10343-ADB Document 1243 Filed 02/26/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
v. CRIMINAL NO. 16-10343-ADB

JOHN N. KAPOOR,
Defendant.

di a all

 

ORDER OF FORFEITURE (MONEY JUDGMENT)
BURROUGHS, D.J.

WHEREAS, on May 2, 2019, after a fifty-three day jury trial, a jury found the defendant
John N. Kapoor (the “Defendant”), and others, guilty on Count One of the Second Superseding
Indictment;

WHEREAS, the evidence at trial, as alleged in the Second Superseding Indictment,
demonstrated a pattern of racketeering activity through which the Defendant, along with others,
agreed to conduct and participate, directly and indirectly, in the conduct of the affairs of the
enterprise, which consisted of multiple:

a. acts indictable under Title 18, United States Code, Section 1341 (mail fraud);

b. acts indictable under Title 18, United States Code, Section 1343 (wire fraud);

WHEREAS, pursuant to 18 U.S.C. § 1963(a)(3), RICO’s proceeds forfeiture mandate, the
Defendant must forfeit any property constituting or derived from proceeds he obtained, directly or

indirectly, as a result of racketeering activity;
Case 1:16-cr-10343-ADB Document 1243 Filed 02/26/20 Page 2 of 3

WHEREAS, the United States has filed a Motion for Order of Forfeiture (Money
Judgment) that would consist of a personal money judgment against the Defendant;

WHEREAS, accordingly, based on the evidence and testimony presented at trial, the Jury’s
May 2, 2019 verdict as to the Defendant, the Pre-Sentence Report, the United States’ Motion for
Order of Forfeiture (Money Judgment), and the evidence presented during the Defendant’s January
13, 2020 forfeiture and sentencing hearings, the United States is entitled to an Order of Forfeiture
(Money Judgment) consisting of a personal money judgment against the Defendant, in the amount
of $1,914,771.20 in United States currency, pursuant to 18 U.S.C. § 1963(a)(3) and Rule
32.2(b)(1)(A), as this amount represents gross proceeds ' of the Defendant’s racketeering
conspiracy; and

WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure provides that “no
ancillary proceeding is required to the extent that the forfeiture consists of a money judgment.”

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

1. The Defendant, shall forfeit to the United States the sum of $1,914,771.20 in United
States currency, pursuant to 18 U.S.C § 1963.

2. This Court shall retain jurisdiction in the case for the purpose of enforcing this
Order.

3. The United States may, at any time, move pursuant to Rule 32.2(e) of the Federal
Rules of Criminal Procedure to amend this Order to substitute property having a value not to
exceed the amount set forth in Paragraph | to satisfy the money judgment in whole or in part.

4, The United States may, at any time, conduct pursuant to Rule 32.2(b)(3) of the

 

| This forfeiture money judgment has not been reduced by the value of any taxes paid by
Kapoor as neither party sought such a reduction

2
Case 1:16-cr-10343-ADB Document 1243 Filed 02/26/20 Page 3 of 3

Federal Rules of Criminal Procedure and 21] U.S.C. § 853(m), any discovery to identify, locate or
dispose of forfeitable property or substitute assets, including, but not limited to, depositions and
requests for documents, electronically stored information, and tangible things.

5. Pursuant to Rule 32.2(b)(4), this Order was included in the sentence pronounced
and imposed by the Court at the sentencing hearing, and shall be included in the criminal judgment

entered by this Court against the Defendant.

Qn o>. Df

ALLISON D. BURROUGHS
United States District Judge

Dated: a: aG-a0

 
